Order entered March 6, 2015




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-14-01255-CR

                               TIMOTHY JAMES FRYAR, Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                           On Appeal from the 15th Judicial District Court
                                      Grayson County, Texas
                                  Trial Court Cause No. 063988

                                             ORDER
        The Court DENIES appellant’s March 4, 2015 request for appointment of new counsel.

Appellate counsel filed an Anders brief on December 10, 2014, and appellant has been given

until April 15, 2015 to file his pro se response to the Anders brief.

        We DIRECT the Clerk to send a copy of this order, by first-class mail, to Timothy Fryar,

TDCJ No. 961774, Moore Unit, 1700 North F.M. 87, Bonham, Texas 75418.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                        /s/   LANA MYERS
                                                              JUSTICE